Citation Nr: 1509574	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Whether a previously denied claim involving a determination as to whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits should be reconsidered.

2.  Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 administrative decision in which the RO determined that the appellant's September 1976 discharge was not honorable and was a bar to VA benefits.  The appellant filed a notice of disagreement in November 2011, and the RO issued a statement of the case in December 2012.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2013.

In July 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO; a transcript of that hearing is of record.  During the hearing, the appellant submitted additional evidence in support of his claim-namely, copies of his DD Form-214.  Such evidence was accompanied by a waiver of initial agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014). 

As regards characterization of the appeal, the Board notes that in a March 1977 administrative decision, the RO had previously determined that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.  The appellant did not appeal this decision.  As explained in more detail below, the nature of additional evidence received since the March 1977 administrative decision provides a basis for reconsidering the appellant's claim.  As such, the Board has recharacterized the appeal as now encompassing both matters set forth on the title page.




The Board notes that, in addition to the paper claims file, the appellant also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the electronic documents in both files reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The appellant had active service from August 1968 to September 1976, and was discharged under conditions other than honorable.

3.  In a March 1977 administrative decision, the RO determined that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits; although notified of the denial in the April 1977 decision letter, the appellant did not initiate an appeal.

4.  New evidence associated with the claims file since the original March 1977 decision includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

5.  During service, the appellant received four nonjudicial punishments for possessing alcohol in excess of the legal limit, possession of an unregistered firearm and assault on his wife, assault of another enlisted man and driving an unregistered vehicle and was discharged in lieu of the Special Court Martial proceedings for the sale of marijuana.

6.  The January 1971 and July 1971 discharges were for immediate reenlistment for a new tour of duty.

7.  By July 1971, the appellant had not completed the period of active military service for which he was obligated to serve at the time of entry into service.


8.  The appellant's offenses constituted willful and persistent misconduct.

9.  The evidence does not suggest, and the appellant has not alleged, that he was insane at the time of his offenses.

10.  The appellant's discharge under other than honorable conditions has not been upgraded to an honorable or general discharge.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed March 1977 administrative decision includes service department records that existed and had not been associated with the claims file when VA first decided the claim, reconsideration of the matter of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits is appropriate..  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The character of the appellant's discharge from service is a bar to eligibility for VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R.         §§ 3.12, 3.13 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the decision to reconsider the claim of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

The underlying claim itself, whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits, arose following receipt of the appellant's November 2010 claim for VA compensation benefits for a right knee disorder.  The Board observes that VCAA notice was not provided prior to the December 2010 adjudication of the appellant's claim; however, the December 2010 administrative decision itself informed the appellant that "[o]nly veterans with honorable service are eligible for VA benefits," and that he "can ask the Service Department to change the character of discharge or [he] can apply for a correction of military records."  The December 2012 statement of the case included provision of the regulation governing the character of discharge.  38 C.F.R. § 3.12.

In this appeal, the December 2010 administrative decision informed the appellant that "[o]nly veterans with honorable service are eligible for VA benefits," and that he "can ask the Service Department to change the character of discharge or [he] can apply for a correction of military records."  The December 2012 statement of the case provided the regulations governing character of discharge determinations and explained the reasons for determining that the appellant's service was not terminated by discharge or release under conditions other than dishonorable.  It also notified the appellant of the evidence needed to substantiate his claim and the allocation of responsibilities between himself and VA in obtaining such evidence.  Furthermore, the appellant has been afforded the opportunity to present evidence and argument with respect to his claim, to include at a July 2013 Board hearing.  Moreover, various documents in the claims file by the appellant indicates that the appellant had actual knowledge of the information and evidence necessary to support his claim that his discharge from service does not constitute a bar to eligibility for VA compensation benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain, or to assist in obtaining, all relevant records pertinent to the underlying matter herein decided.  Review of the record reflects that the appellant's service treatment records and service personnel records have been obtained by VA.  No other records have been obtained and, significantly, the appellant has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

In addition, with respect to the July 2013 hearing, the appellant was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the July 2013 hearing, the undersigned identified the underlying matter on appeal as the issue of whether the character of the appellant's discharge constituted a bar to eligibility for VA compensation benefits.  Also, information was solicited regarding whether the appellant had filed a request to upgrade the character of his discharge.  The appellant's representative also provided argument in support of this claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, any omission in this regard is harmless.  Notably, the hearing discussion did not reveal any existing, pertinent evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that existing, relevant evidence had been overlooked with regard to the underlying character of discharge matter herein decided.

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate his claim, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the underlying matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Reconsideration

The issue of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits originally arose, and was denied, in a March 1977 administrative decision. 

Although notified of the denial of this claim in the April 1977 letter, the appellant did not initiate an appeal of this decision.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claims if new and material evidence is submitted by or on behalf of the appellant.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant's attempt to reopen the character of discharge matter in November 2010 was denied in a December 2010 administrative decision.  In that decision, the RO which determined that the appellant's discharge from service was due to an offense involving moral turpitude.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the March 1977 denial-namely, a DD-Form 214 from the appellant's period of service from August 1968 to January 1971 that was received by the AOJ in July 2013 and a DD-Form 214 from the appellant's period of service from January 1971 to July 1971-that are relevant to the issue on appeal.  Such evidence is relevant in the current matter because it shows that his first period of service was characterized as honorable.  This evidence was in existence at the time of the March 1977 decision but had not been of record at the time of that decision. 

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim, analysis of the claim in light of 38 C.F.R.        § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if a reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).  This effective date determination would be relevant to the appellant's earlier claim of entitlement to service connection for a right knee disorder.]

B.  Character of Discharge

Under the applicable law, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

An 'other than honorable' discharge is not necessarily tantamount to a 'dishonorable' discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit 'dishonorable conditions' to only those cases where dishonorable discharge was adjudged).  Specifically, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct, as contemplated by this section, is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R.    § 3.354(a).

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Alternatively, a bar to VA benefits imposed under 38 C.F.R. § 3.12 (d) may be set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

In the March 1977 administrative decision, the AOJ determined that the period of service from August 20, 1968 to September 1, 1976 was under dishonorable conditions due to willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4). Pursuant to this designation, the appellant is entitled only to VA health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service connected.   The appellant contends, in essence, that his discharge under dishonorable condition and the resulting bar from receiving VA benefits constitutes excessive punishment for his in-service offenses and that his first period of service was honorable for VA purposes.

The appellant's service personnel records reflect that he served in the United States Army from August 20, 1968 to September 1, 1976.  His DD-Form 214 indicates that the character of his service was under conditions other than honorable and the narrative reason for separation was listed as for the good of the service.

An April 1971 Record of Proceedings Under Article 15 indicates that the appellant had entered onto base in a privately owned vehicle with an expired registration.  An undated Record of Proceedings Under Article 15 indicates that the appellant had struck another solider with his fist in February 1972.  A February 1974 Record of Proceedings Under Article 15 indicates that the appellant was in possession of an unregistered pistol, that he had caused a domestic disturbance in his quarters and that he assaulted his wife in his quarters.  A May 1974 Record of Proceedings Under Article 15 indicates that the appellant had an excessive amount of alcohol in his possession.  A June 1976 Transmittal of Court-Martial Charges indicates that the appellant had been recommended for trial by Special Court-Martial due to his violation of selling marijuana.

A July 1976 Criminal Investigative Division (CID) Report of Investigation indicates that the appellant, in conjunction with another solider, had transferred 421.00 grams of marijuana to a third solider.  In addition, a search of the appellant's vehicle revealed an additional 356.82 grams of marijuana and civilian police confiscated an additional 1,022 grams of marijuana from a civilian trafficker that had supplied the appellant.

An August 1976 Request for Discharge for the Good of the Service, which is signed by the appellant, indicates that he was requesting a discharge for the good of the service.  He also acknowledged that he was guilty of the charge against him or of a lesser included offense.

The pertinent inquiry here is whether the appellant's actions constituted willful and persistent misconduct such that his discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17. 

The Board will first address the appellant's contention that the severity of his punishment (namely, discharge from service under conditions other than honorable and bar from receipt of VA benefits) is excessive compared to the seriousness of his offenses.  In order for the appellant's offenses to be considered to have been minor, as noted in the exception to a bar to VA compensation benefits, they must be determined to be such that the commission of the offenses would not have interfered with or precluded the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).   In this case, the Board finds that the offenses committed by the appellant, consisting of nonjudicial punishments for possessing alcohol in excess of the legal limit, possession of an unregistered firearm and assault of his wife, assault of another enlisted man, driving an unregistered vehicle and selling marihuana did interfere with his military duties and therefore may not be considered to be minor offenses.

In addition, the record clearly reflects that the appellant's presence was disruptive throughout his service.  When considered in the context of his other offenses, his earlier period of service illustrates a pattern of willful and persistent misconduct which the appellant intended to continue unless discharge and thus cannot be considered a minor offense.  The Board thus finds the appellant's service may not be considered to have otherwise been honest, faithful, and meritorious. 

As the appellant's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully.  Additionally, because the appellant's actions subjected him to disciplinary actions on numerous occasions, the Board finds that the appellant's misconduct was persistent in nature. Given the willful and persistent nature of his misconduct, the Board finds that the appellant's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.

As noted above, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), 'if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.'  38 U.S.C.A. § 5303(b).  The Board notes that the appellant has not alleged that he was insane-or that he suffered from a mental illness of any sort-at the time he committed the offenses during service.

Furthermore, the Board notes that a contemporaneous VA examination would not yield pertinent information as to the state of the appellant's mental health during service.  Moreover, as indicated above, there is no actual evidence or assertion that the appellant was insane at the time he committed the offenses that led to his other than honorable discharge.  Given that fact, and because the requirements to obtain a VA examination or medical opinion, as delineated in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(4), are not applicable to character of discharge claims, the Board likewise finds that a medical opinion as to whether the appellant was insane during service is not warranted. 

The Board has considered the appellant's assertions that at least one period of service was honorable, as reflected by his award of an Army Commendation Medal during his period of service from August 1968 to January 1971.  Here, the appellant entered active duty in August 1968 with a three year service obligation.  He was discharged to reenlist pursuant to Army Regulation (AR) 635-200 separation program number (313) on January 4, 1971.  He reentered service the next day with a three year service obligation and was discharged pursuant to AR 635-200 SPN 313 on July 29, 1971.  He reentered service the following day and was discharged for the good of the service, in lieu of court martial, on September 1, 1976 pursuant to AR 635-200 SPN KFS.  The Board also notes that a June 1976 Transmittal of Court-Martial Charges indicates that the appellant had entered service in July 1970 with a five year term of service; this information appears to be contradicted by the appellant's DD-Form 214s.

Where a service member receives a discharge to reenlist, the entire period of service may be held to constitute one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.13(b).  However, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c); VAOGCPREC 8-2000 (July 25, 2000).

The January 1971 and July 1971 discharges for immediate reenlistment occurred prior to completion of the appellant's initial service obligation. The Board finds that the appellant's January 1971 and July 1971 discharges were conditional.  38 C.F.R. § 3.13.  The appellant's service from August 1968 to September 1976 must be considered a single period of service with the character of discharge determined by the September 1976 discharge.  38 C.F.R. § 3.12. 

Only the question of whether the appellant's discharge under other than honorable conditions has been upgraded to an honorable or general discharge as specified in 38 C.F.R. §§ 3.12(g) or (h) remains.   In this regard, the Board notes the appellant's July 2013 hearing testimony that he had not applied to upgrade his discharge.

In sum, the appellant was discharged from active military service under other than honorable conditions by reason of willful and persistent misconduct that he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Accordingly, the appellant is ineligible to receive VA compensation benefits. 



ORDER

The request to reconsider the matter of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits is granted. 

The appeal as to the matter of whether character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


